UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

United

Sortera Dent of Tos
JAN U7 2019

David J. Bradley, Clerk of Court

CORPUS CHRISTI DIVISION

 

 
 
 
  

UNITED STATES OF AMERRIG&@

V.

CLIFFORD LAVERNE MECHAM, JR.

 

 

CRIMINAL ACTION NO. C-18-1339

 

EXHIBIT LIST

 

SENIOR JUDGE JANIS GRAHAM JACK

CASE MANAGER: LINDA SMITH
COURT REPORTER:

 

LIST OF

lV] GOVERNMENT L] DEFENDANT

 

 

PROCEEDING: BENCH TRIAL

 

 

 

 

 

 

DATE: JANUARY _ , 2019
AUSA: BRITTANY L. JENSEN
NOT
NO. DESCRIPTION OBJ | ADM | ADM | DATE
1 Stipulation of Facts tla /
/ 7 h 5
2 Disc containing video graphic file scren-laney.wmv f ly /
/4
3
4

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

Page 1 of 1
